Citation Nr: 0914173	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to July 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which declined to reopen a claim for 
service connection for a back disability.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the claim folder.


FINDINGS OF FACT

1.  A claim for service connection for a back disability was 
denied by a rating decision in April 1974, and the Veteran 
did not appeal.  Rating decision of June 2000 declined to 
reopen the claim for lack of new and material evidence, and 
the Veteran did not appeal.  

2.  Evidence added to the record since the June 2000 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and  raises a reasonable 
possibility of substantiating the claim. 

3.  A chronic back injury did not begin in service and has 
not been shown to be otherwise related to service.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the final June 2000 rating 
decision is new and material to the issue of service 
connection for a low back disability, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection for a back disability is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran received inadequate notice 
regarding the issue of whether new and material evidence has 
been received to reopen the claim for a back disability in 
that he was not informed of the reason that his claim was 
previously denied.  However, the Board herein grants in full 
the benefit sought on appeal.  Accordingly, any error 
committed with respect to either the duty to notify or the 
duty to assist in this regard was harmless and will not be 
further discussed.  

With regard to the underlying issue of service connection, 
the RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.

Reopening a Claim for a Back Condition

The Veteran's original claim for service connection for a 
back condition was denied by a rating decision in August 
1974, because the evidence did not establish that he had a 
chronic back disability.  The Veteran did not appeal, and the 
decision became final at the end of the statutory time 
period.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A request 
to reopen the claim for service connection for a back 
disability was last denied by rating decision in June 2000.  
Consequently, the Veteran's claim for service connection for 
a back disability can only be reopened if new and material 
evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim for 
compensation for a back disability in April 2004.  

The evidence of record at the time of the June 2000 decision 
consisted of the Veteran's service treatment records showing 
that he reported back pain in August and December 1969 which 
had been ongoing since he fell from a pole 6 months earlier; 
a VA administrative decision finding that injuries for which 
the Veteran sought treatment in March 1974 were caused by a 
car accident which was the result of his own misconduct; and 
a June 1995 record of medical treatment that did not identify 
the underlying condition.  

Evidence relative to the claim for service connection for a 
back disability that has been received since the June 2000 
decision includes VA outpatient treatment records dated 
between June 2000 and April 2004 showing that the Veteran 
reported a history of back pain on several occasions; the 
report of a June 2008 VA examination of the Veteran's spine 
in which the examiner diagnosed degenerative arthritis and 
opined that the condition is not related to the Veteran's 
service; and a transcript of the Veteran's March 2009 Board 
hearing.  

The Veteran's original claim for service connection was 
denied because there was no evidence that he had a chronic 
back disability.  New and material evidence in this case 
would be evidence showing that the Veteran's has a back 
disability.  The treatment records received since that 
decision indicate that the Veteran has been diagnosed with 
and treated for a back disability.  Therefore, these records 
relate to an unestablished fact necessary to substantiate the 
claim, constitute new evidence that is material to the 
Veteran's claim, and raise a reasonable possibility of 
substantiating his claim.  


As evidence that is both new and material has been received, 
the claim for service connection for a low back disability is 
reopened.

Service Connection for a Back Disability

The Board has considered whether adjudicating the claim of 
service connection for a back disability on a de novo basis 
at this time would prejudice the Veteran.  In this case, the 
Veteran has been provided with pertinent laws and regulations 
regarding service connection.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claims.  His arguments have 
focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran is seeking service connection for a back 
disability which he contends began in service when he fell 
from a telegraph pole.  He reports that he spent 13 days in 
sick bay as a result of this injury.  He also reports that 
has had a chronic back disability since that time which has 
worsened in recent years.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show that an x-ray of 
his spine was made in July 1969 and revealed no 
abnormalities.  In August 1969, he was treated for back pain 
which occurred with bending or lifting and which he reported 
had developed gradually over the past two months.  On 
examination, he had normal range of motion and no spasm.  In 
December 1969, the Veteran sought treatment for back pain 
which he stated had been ongoing since he fell from a pole 
six months earlier.  At the Veteran's separation physical 
examination in July 1970, his spine was found to be normal, 
and no back pain was reported.  

The record indicates that the Veteran sustained multiple 
abrasions and contusions to his legs and fractured right 
radius and ulna in a car accident in March 1974, after which 
he sought treatment at a VA facility.  Although the evidence 
does not indicate that the Veteran suffered a back injury in 
the accident, he first filed a claim for compensation for a 
back injury at that time.  He reported in his March 2009 
Board hearing that his back injury had existed prior to the 
car accident.  

VA outpatient treatment records indicate that the Veteran 
complained of back pain on several occasions between June 
2000 and January 2005.  In January 2005, the Veteran reported 
pain in his left back that worsened markedly with movement.  
He stated that his job as a maintenance worker required 
lifting and pulling, although he could not recall any 
particular strain or injury that had precipitated his current 
pain.  On examination, there was a visually apparent mass 
over the midline of the lumbosacral spine.  There was 
tenderness in the lower lumbar spine with spasming on the 
left side, and the Veteran resisted any forward flexion or 
extension.  X-rays were normal except for minimal marginal 
spurs.  The examiner diagnosed acute myofascial lumbar pain.  

The Veteran was afforded a VA examination of his spine in 
June 2008, in which the examiner diagnosed early degenerative 
osteoarthritis of the lumbar spine.  The examiner reviewed 
the complete record and noted that, while no chronic back 
disability had begun in service, the Veteran had sustained 
"several injuries" in the 1974 car accident.  The examiner 
stated that arthritis occurs when cartilage in the joints is 
worn down as a result of wear and tear, aging, injury, or 
misuse.  He opined that the Veteran's current disability is 
less likely than not related to his active service.  

After carefully reviewing the evidence, the Board concludes 
that the Veteran's back disability is not related to his 
service.  The evidence shows that, although he suffered a 
fall in service and experienced back pain, there was no 
apparent damage to his spine and no chronic disability was 
found at the time of his separation.  Thus, his back symptoms 
in service were acute and transitory and had apparently 
resolved by the time of his discharge.  Although the Veteran 
reported in 1974 that he experienced back pain, no pathology 
was shown at that time.  In addition, there is no evidence 
that he received any treatment for a back disability until 
October 2000, many years after service.  Finally, the only 
medical opinion of record concludes that the Veteran's 
current osteoarthritis is not related to his service.  
Without competent medical evidence of causation, there is no 
basis for compensation.  

In summary, while the evidence establishes that the Veteran 
has a current back disability, it does not indicate that this 
condition began in service or is otherwise related to any 
incident of service, including the fall he suffered in the 
summer of 1969.  Accordingly, the claim must be denied.  


ORDER

New and material evidence having been received, and the claim 
for service connection for a back disability is reopened and 
the appeal is granted to this extent only. 

Service connection for a back disability is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


